Citation Nr: 1226175	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-20 466	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to a heart condition, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the Veteran's June 2009 VA Form 9, in addition to the issues listed above, included the appealed issue of service connection for depressive disorder.  As an April 2010 rating decision granted the Veteran's claim of service connection for depressive disorder, such issue is no longer in appellate status.

Also, in April 2010, prior to certification of the appeal to the Board, the Veteran's representative notified the VA that the Veteran wished to withdraw his appeal of the issue of entitlement to service connection for a left knee disability.

FINDING OF FACT

In November 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of all remaining issues on appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant requested in a November 2011 statement that all current appeals be withdrawn.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


